Citation Nr: 1229727	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-48 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a neurological disorder, other than Parkinsonism, to include as secondary to service-connected Parkinsonism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from May 1951 to October 1952.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board notes that the Veteran's claims file had been temporarily brokered to the Cleveland, Ohio; however, jurisdiction of this matter remains with the RO in Portland, Oregon.

In September 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file. 

In December 2011, the Board remanded this matter for additional development.

For clarification, the Board that notes that in a February 2007 rating decision, the RO recharacterized the Veteran's service-connected disability as Parkinson's disease, previously characterized as Sydenham's chorea, residual of encephalitis, based on a January 2007 VA examination report.  The original diagnosis for which service connection was granted was Sydenham's chorea (see December 1952 rating decision).  However, the RO misstated the January 2007 VA examiner's diagnosis, which was Parkinsonism, and not Parkinson's disease.  In fact, the same VA examiner has repeatedly diagnosed the Veteran with Parkinsonism.  None of the medical records show that the Veteran is diagnosed with Parkinson's disease.  VA treatment records refer to the Veteran's diagnosed disability as post-encephalitic Parkinsonism.  Hence, to avoid further confusion, the Board has recharacterized the issue on appeal consistent with the actual disability for which the Veteran is service-connected and from which he is seeking to establish service connection for a separate and distinct neurological disability.  

As noted in the prior December 2011 decision, the Board again points out that, in his written statements and recent hearing testimony, the Veteran appears to have raised an implicit claim of CUE with respect to a June 1955 RO rating decision.  However, that particular CUE claim, in contrast with the one currently on appeal, has not yet been adjudicated by the agency of original jurisdiction.  As such, it is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Competent evidence of a separately diagnosed neurological condition, in addition to the Veteran's service-connected Parkinsonism, is not shown by the record.


CONCLUSION OF LAW

The criteria for service connection for a neurological disorder, other than Parkinsonism, to include as secondary to service-connected Parkinsonism, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an April 2008 pre-rating letter provided notice to the Veteran of the evidence and information needed to substantiate his claim for service connection on appeal.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims.  The August 2008 RO rating decision reflects the initial adjudication of the claim for service connection on appeal.  Hence, the April 2008 letter-which meets all four of Pelegrini's content of notice requirement- also meets the VCAA's timing of notice requirement.
 
While the Veteran was not provided information regarding disability ratings and effective dates until August 2008, on these facts, such omission is not shown to prejudice the Veteran.  As the Board's decision herein denies the claim for service connection on appeal, no disability rating or effective date is being, or is to be, assigned.  Hence, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, private medical records and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the September 2011 Board hearing, as well as various written statements provided by the Veteran and his representative.

As noted, the Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488.

During the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking to substantiate the Veteran's claim.  However, the Veteran demonstrated actual knowledge of this information.  The Veteran repeatedly asserted that his service-connected disability caused additional neurological disorders.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim). In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge specifically sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  

As noted, the Board remanded the matter at hand in December 2011.  There has been substantial compliance with the Board's December 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained additional VA outpatient treatment records for this Veteran, and scheduled him for an additional examination in January 2012.  In addition, in a December 2011 letter, the Veteran was requested to identify and provide authorization for VA to obtain medical records from private physicians or hospitals that the Veteran would like to be obtained.  However, no response was received from the Veteran to date.  VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thereafter, the AMC later issued a Supplemental Statement of the Case (SSOC). Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is outstanding evidence to obtain or further development required to create any follow-up or clarifying evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

The Veteran contends, essentially, that his service-connected Parkinsonism has been productive of brain damage, which, in turn, has caused him to develop a separately diagnosed neurological disorder.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

Service connection for certain chronic diseases, including other organic diseases of the nervous system, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In addition, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). Thus, establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability. 

The Board further notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation, under any theory of entitlement.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

An August 1951 service treatment record notes that the Veteran was hospitalized in May 1951 with an initial diagnosis of Hemi Chorea.  The final diagnosis was Chorea, Sydenham's, no cardiac involvement.  The Veteran's October 1952 separation examination notes that the Veteran had rheumatic fever in May 1951.  The neurologic system was evaluated as clinically normal.  

A May 1955 VA hospital discharge record reflects that the Veteran's neurological examination revealed no significant abnormalities aside from a mild chorea form movements with resulting incoordination of the right side of the face, and the right upper extremity, particularly involving the fingers and hand.  The VA physician believed that the basis for this is encephalitis which undoubtedly could not be distinguished from Sydenham's chorea at the time of his acute illness, and the only basis for feeling that it is an encephalitis instead of Sydenham's chorea is the persistence of the disability with some evidence at this time of possible progression in the disability.  The diagnosis was encephalitis, cause undetermined, with residuals of chorea involving the right shoulder, arm, and hand.  Treated and improved.  Impacted cerumen, also treated and improved.  

A February 1956 letter from the Veteran's private physician, C. I Hood, M.D., reflects an impression of Sydenham's Courier with functional overlay.

An April 1956 VA hospital discharge record reflects that the Veteran's final diagnosis was rheumatic fever (inactive) with chorea, secondary, and anxiety reaction.  

In an August 1960 VA neurological consultation report, a VA doctor noted that the Veteran was seen previously and the chorea that was observed then has completely subsided.  In reviewing the history, it would appear that the chorea was present at the time of the Veteran's original illness and since then has recurred at intervals, rather than being a progressive disability.  The VA physician stated that it would appear that his previous opinion regarding this as a residual of encephalitis was in error in view of the marked improvement.  Sometimes chorea can occur in a recurrent fashion for a number of years following its first manifestation, but he apparently has completely recovered from this at the present time.  So far as his neurological examination is concerned, the VA physician stated the he could find no evidence of neurological disease.  He has apparently no permanent disability from illness which occurred in 1951.  

In an August 1960 final VA medical summary, the final diagnosis included Sydenham's chorea, historical, recovered.

The Veteran was afforded VA examinations in January 2007, May 2008, and most recently in January 2012 by the same examiner, who has reviewed the claims file each time, performed examinations, considered the Veteran's assertions, conducted necessary testing, and is well versed in the Veteran's medical history as presented in the reports, collectively.  

The January 2007 VA examination report showed that the Veteran had bilateral hand rest tremor, right upper extremity rigidity, generalized bradykinesia, stooped shuffling gait, and postural  instability.  All of these features are consistent with Parkinsonism.  The VA examiner opined that it is as likely as not that the Veteran's current Parkinsonism is a result of prior encephalitis or post-encephalitis damage resulting from encephalitis while in the service in 1951.  The VA examiner stated that an MRI of the brain would be helpful to evaluate for focal brain damage of the basal ganglia which suggests a history of prior encephalitis or post-encephalitic changes which would account for the Veteran's Parkinsonism.  After a brain MRI, the VA examiner opined that it is more likely than not that the Veteran's current tremor and prior history of reported involuntary movements are the result of brain damage from encephalitis which occurred while in the service.  

In a May 2008 VA examination report, the examiner noted that since the last evaluation the Veteran had some progression in his right and left hand tremoring.  His gait overall has not changed, but he reported having some left knee pain/instability due to degenerative joint disease.  His left knee instability has caused his leg to give out on several occasions.  His general slowness of movements has continued unchanged.  The diagnosis was post-encephalitic Parkinsonism.  The examiner's assessment was that the Veteran had ongoing bilateral upper extremity tremor, right upper extremity rigidity, generalized bradykinesia, and shuffling gait consistent with Parkinsonism which is more likely than not residual from post-encephalitic brain damage incurred from encephalitis during service.  His right frontal and right caudate lesions on MRI are more likely than not residual post-encephalitic changes, though certainly there may be other more subtle changes which are not visible on MRI.  His current examination does not appear significantly changed from January 2007, despite him and his family's report that his symptoms have been progressing.  He does have some ongoing vascular risk factors including diabetes mellitus and hypertension, which theoretically could lead to strokes which worsen pre-existing Parkinsonism, but one would expect a more dramatic progression in his symptoms over time if this were the case and this is not seen today.  In addition his early age of symptom onset argues against idiopathic Parkinsonism or vascular Parkinsonism.  Therefore, it is less than likely that other processes such as idiopathic Parkinson's disease, vascular Parkinsonism (i.e. stroke-related) are playing a role in his current neurological deficits or MRI findings.  

In December 2011, the Board remanded this matter, in pertinent part, for an additional VA examination.  In this regard, the Board called into question the countervailing findings of the VA examiner's predecessor, who determined back in August 1960 that the Veteran had never had encephalitis, and that his in-service symptoms were instead consistent with a diagnosis of Sydenham's chorea, which had since resolved.  The Board noted that the prior VA neurologist's findings suggested that if, in fact, the Veteran's current neurological problems are the result of encephalitis-related brain damage, then those problems may be manifestations of a disability separate and distinct from that for which he is currently service connected.

Thereafter, in January 2012, the Veteran was afforded an additional VA examination, also performed by the same VA neurologist from prior examinations.  The VA examiner noted a review of the claims file.  He noted that the Veteran was diagnosed with encephalitis in 1951, a central nervous system condition.  The examiner reported a detailed medical history of the Veteran's central nervous system condition as provided by the Veteran.  It was noted that the Veteran has a history of mild stroke versus TIA around 2000, after which the Veteran underwent R CEA.  His neurological examination showed bilateral hand rest tremor, right upper extremity rigidity, generalized bradykinesia, stooped shuffling gait, and postural instability.  The examiner noted that the Veteran's condition does not require medication for control.  The Veteran was previously on prescription medication, but he denied ever noticing any improvement in his Parkinson's symptoms and no longer takes it.  The examiner noted that the Veteran has an infectious condition that was not active, with residual Parkinson's disease.  With regard to the Veteran's abnormal gait, the examiner stated that the Veteran's Parkinsonism contributes to the abnormal gait.  The VA examiner opined that the Veteran's hand tremoring, rigidity, bradykinesis, shuffling/slowed gait, restricted facial expressions, and hypophonic speech are all due to the Veteran's post-encephalitic Parkinsonism.  He further opined that there is no other neurological diagnosis at this time.  He commented that the Veteran and his daughter report some short-term memory loss over the past few years that is less likely related to Parkinsonism or otherwise service related.  His memory loss is very mild and is consistent with normal aging.  His Parkinsonism is post-encephalitic rather than Neurodegenerative (as in idiopathic Parkinson's disease) cognitive decline is not expected in this case.  The examiner noted consideration of a brain MRI of chronic right caudate lacunar infarction and myelomalacia of the posterior right frontal gyrus.  He remarked that the Veteran's gait was slightly less stable than at the time of the 2008 examination, otherwise he appears to be stable and there is no significant progression of his service-connected post-encephalitic Parkinsonism.  

The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness based on the examiner's finding that there is no other current neurological condition aside from the Veteran's post-encephalitic Parkinsonism.  He also opined that the claimed condition is less likely than not (less than a 50 percent probability) proximately due to or the result of the Veteran's service-connected condition on the same basis.  The VA examiner stated that he had reviewed the conflicting medical evidence and his opinion was that the only neurological diagnosis at this time is the Veteran's Parkinsonism.  He concluded that there is no other neurological condition that is related to his Parkinsonism or otherwise related to his military service at this time.  

The Board notes that the Veteran is service connected for Parkinsonism, residual of encephalitis, with history of Sydenham's chorea.  The Veteran is claiming servicing connection for an additional neurological disorder, to include as secondary to his service-connected Parkinsonism.  However, in this case, the initial requirement for establishing a valid claim for service connection consisting of evidence of a current disability, in this case, a neurological disability separate from the Veteran's service-connected Parkinsonism, has not been met.  See Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  

The Board finds that the January 2012 VA examiner's opinions are responsive to the questions posed in the Board's December 2011 remand instructions.  He has clearly opined that the Veteran's symptoms are related to his service-connected disability, and are not manifestations of a separate and distinct disability.  This conclusion is consistent with the findings in prior VA examinations of records.  The Board finds that the VA examiner's opinions constitute probative evidence on the medical diagnosis (of lack thereof) and medical nexus questions--based as they were on review of the Veteran's documented medical history and assertions and physical examination.  These opinions provided clear rationales based on an accurate discussion of the evidence of record.  Moreover, the VA examiner was definitive in his opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

Significantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence (i.e. evidence of an separately diagnosed neurological disorder) that would, in fact, support the claim for service connection on appeal.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  In this regard, the VA examiner provided a clear opinion that the Veteran does not have a separate neurological condition, separate from his service-connected Parkinsonism disability, and that brain damage shown is related to the encephalitis in service.  All symptoms of which are related to the Veteran's service-connected Parkinsonism.  In the absence of a clinical demonstration of a current neurological disorder, separate from the Veteran's service-connected Parkinsonism disability, a requisite for service connection, there can be no valid claim for service connection on any basis, secondary or direct, and the claim must be denied. 

Even if the weight of the competent evidence did show that the Veteran had a current neurological disability separate and apart from his service-connected Parkinsonism, service connection would still not be warranted absent evidence that such a disability was at least as likely as not service-related.  38 U.S.C.A. §§ 1110, 1131 (West 2002), 38 C.F.R. § 3.303 (2011).  The January 2012 VA examiner expressly determined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness and also that the claimed condition is less likely than not (less than a 50 percent probability) proximately due to or the result of the Veteran's service-connected condition on the same basis.  In fact, there is no medical evidence of record that the Veteran does in fact have a separate neurological disorder distinct from his service-connected Parkinsonism or that such neurological symptoms are related to service or were caused or aggravated by his service-connected disability.  Accordingly, the Board finds that the competent evidence of record does not support a grant of service connection on either a secondary or direct basis.  Nor does that evidence support a grant of service connection on a presumptive basis, as the record is devoid of any complaints or clinical findings of any additional neurological problems, separate and distinct from the Veteran's service-connected Parkinsonism, within a year of the Veteran's discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

While the Board is sympathetic to the Veteran's assertions that he has a separate neurological disorder and that such disorder is related to his service-connected Parkinsonism, without competent evidence of a separate neurological disorder the benefit sought cannot be awarded.  The Veteran is certainly competent to give evidence about what he has experienced, and his statements and testimony in his regard are considered credible.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence in a medically complex matter such as the one presented here.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  In this regard, the Board finds that matters of neurological diagnoses are ones that require specialized medical training and are not conditions ascertainable by a lay person.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered the benefit of the doubt rule, but finds that, as the preponderance of the evidence is against the claim for service connection, the benefit of the doubt rule is not for application, and the claim must be denied.  Id.  


ORDER

Service connection for a neurological disorder, other than Parkinsonism, to include as secondary to service-connected Parkinsonism, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


